Honorable Ron Bockenkamp State Representative Room 116B, Capitol Building Jefferson City, Missouri 65101
Dear Mr. Bockenkamp:
This letter is in response to your question asking:
         "Whether the coroner of a second class county has the authority to perform an autopsy without the authorization of the next of kin?"
Authority for the coroner of a second class county to perform autopsies is found in Section 58.451, RSMo Supp. 1973. When the conditions of that section are met the authorization of the next of kin is not required.
Section 194.115, RSMo, provides that the consent of certain persons is required to authorize an autopsy or postmortem examination "Except when directed by a public officer or agency authorized by law to order an autopsy or postmortem examination . . ."
In addition we refer you to our Opinion No. 37, dated June 26, 1953, to Harlan and Opinion No. 217, dated June 22, 1965, to Burlison, copies enclosed, which are self-explanatory.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General
Enclosures